In a proceeding under section 330 of the Election Law, to direct the recanvass and the recount of the votes for the office of Assemblyman in the Third Assembly District of Westchester County, which were cast in the general election held November 3, 1964, the petitioner Arthur Alterman, who is the Democratic and Liberal candidate for said office, and the respondent George E. Van Cott, who is the Republican candidate for said office, each cross-appeals from so much of an order of the Supreme Court, Westchester County, entered December 17, 1964 upon the court’s decision and opinion after a hearing, as is adverse to him. Order, insofar as appealed from by the respective parties, affirmed, without costs. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.